Putnam, J.:
The undertenant actually claiming occupancy was John Joseph Wilson, whose regular home was at 566 Vanderbilt avenue, Brooklyn. He had a sublease from May 1, 1919, and apparently some furniture in the demised premises on May 1, 1921. He claims that in February, 1921, he had arranged for another term after May 1, 1921, with no written or binding privilege after October first.
Therefore in essentials this cause is not distinguishable from Rockaway Point Co., Inc., v. Friberg, No. 1 (supra). The undertenant’s appeal should be dismissed on the ground that after October first his legal rights have ceased, so that his appeal then became academic; and the final order affirmed as to Mrs. Friberg, on the grounds stated in the main cause, Rockaway Point Co., Inc., v. Friberg, No. 1 (supra), with costs. Such dismissal and affirmance to be with a single bill of costs.
Present — Blackmar, P. J., Mills, Putnam, Kelly and Jay cox, JJ.
Final order of the County Court of Queens county as to appellant Sophie Friberg unanimously affirmed, with costs; and the appeal of the undertenant is dismissed, with a single bill of costs to the landlord, respondent.